Exhibit 10.2

 

[Pennsylvania]

 

THIRD OPEN-END FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS

 

THIS THIRD OPEN-END MORTGAGE, SECURITY AGREEMENT, FIXTURE FILING AND ASSIGNMENT
OF LEASES AND RENTS, dated as of April 25, 2003 is made by EIDCO, INC., a
Pennsylvania not for profit corporation (“EIDCO”), whose address is 2103 East
33rd Street, Erie, Pennsylvania 16502 and BUSH INDUSTRIES OF PENNSYLVANIA, INC.,
a Delaware corporation (“Lessee”; EIDCO and Lessee are collectively referred to
herein as “Mortgagor”), whose address is c/o Bush Industries, Inc., Mason Drive
Industrial Park, P.O. Box 460, Jamestown, New York 14702, to JPMORGAN CHASE
BANK, a New York banking corporation, as administrative agent for the Lenders
referred to below (in such capacity, “Mortgagee”), whose address is 270 Park
Avenue, New York, New York 10017. References to this “Mortgage” shall mean this
instrument and any and all renewals, modifications, amendments, supplements,
restatements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.

 

This Mortgage is an “Open Ended Mortgage” as set forth in 42 Pa. C.S.A. Sec.
8143 and secures obligations up to a maximum principal amount of indebtedness
outstanding at any time equal to Forty Five Million and 00/100 Dollars
($45,000,000.00), plus accrued and unpaid interest, including, but not limited
to, advances for the payment of taxes and municipal assessments, maintenance
charges, insurance premiums, costs incurred for the protection of the Mortgaged
Property (as hereinafter defined) or the lien of this Mortgage, expenses
incurred by Mortgagee by reason of default by Mortgagor under this Mortgage and
advances for any purpose, together with all other sums due hereunder or secured
hereby.

 

Background

 

A. (i) EIDCO is the owner of the fee simple estate in the parcel(s) of real
property described on Schedule A attached hereto (the “Owned Land”); (ii) Lessee
is the owner of lessee’s interest in and to a leasehold estate in the Owned Land
(the “Leased Land”; together with the Owned Land, collectively, the “Land”),
pursuant to the agreement more particularly described on Schedule B attached
hereto (as the same may be amended, supplemented or otherwise modified from time
to time, the “Mortgaged Lease”); and (iii) Mortgagor owns, leases or otherwise
has the right to use all of the buildings, improvements, structures, and
fixtures now or subsequently located on the Land (the “Improvements”; the Land
and the Improvements being collectively referred to as the “Real Estate”).

 

B. Bush Industries, Inc. (the “Company”) has entered into that certain Credit
and Guarantee Agreement, dated as of June 26, 1997 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among



--------------------------------------------------------------------------------

the Company, each Foreign Subsidiary Borrower (as defined in the Credit
Agreement) (together with the Company, the “Borrowers”), the several banks and
other financial institutions from time to time parties thereto (the “Lenders”)
and Mortgagee, as amended by a First Amendment, dated as of August 17, 1998,
among the Borrowers, the Lenders and Mortgagee, a Second Amendment, dated as of
December 31, 1998, among the Borrowers, the Lenders and the Mortgagee, a Third
Amendment and Consent, dated as of March 31, 1999, among the Borrowers, the
Lenders and Mortgagee, a Fourth Amendment, dated as of February 29, 2000, among
the Borrowers, the Lenders and Mortgagee, a Fifth Amendment, dated as of May 2,
2000, among the Borrowers, the Lenders and Mortgagee, a Sixth Amendment, dated
as of December 28, 2001, among the Borrowers, the Lenders and Mortgagee, and a
Seventh Amendment, dated as of February 28, 2003, among the Borrowers, the
Lenders. The terms of the Credit Agreement are incorporated by reference in this
Mortgage as if the terms thereof were fully set forth herein.

 

Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Credit Agreement. References in this Mortgage to the “Default
Rate” shall mean the interest rate provided for in subsection 6.1(e) of the
Credit Agreement.

 

C. Pursuant to the terms and conditions of the Credit Agreement, the Lenders
have agreed to make certain Loans to the Borrowers. The maximum aggregate
principal amount of the Loans outstanding at any one time shall not exceed
$45,000,000.

 

D. Pursuant to the Domestic Subsidiary Guarantee dated as of June 26, 1997 made
by Lessee and certain of the Company’s subsidiaries in favor of Mortgagor for
the benefit of Lenders (as the same may be amended, supplemented, restated or
otherwise modified from time to time, the “Guarantee”), Lessee has guaranteed
payment of all indebtedness and obligations of the Borrowers under the Credit
Agreement and the other Loan Documents.

 

E. The Borrowers are members of an affiliated group of companies that include
Lessee. Lessee will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement.

 

F. EIDCO has received substantial consideration for entering into the Mortgaged
Lease and agreeing to enter into this Mortgage.

 

G. The obligations of the Lenders to make the Loans, to issue any Letters of
Credit and to enter into any Hedge Agreements are conditioned upon, among other
things, the execution and delivery by Mortgagor of this Mortgage.

 

Granting Clauses

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to become legally bound, Mortgagor agrees
that to secure the following (collectively, the “Obligations”):

 

(a) the due and punctual payment and performance by Mortgagor of any and all of
its obligations and liabilities, whether direct or indirect, absolute or
contingent, due

 

2



--------------------------------------------------------------------------------

or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with the Guarantee, including, without limitation,
payment of the unpaid principal of and interest on the Loans, the Reimbursement
Obligations and all other obligations and liabilities of any Borrower to
Mortgagee or the Lenders (including, without limitation, interest accruing at
the then applicable rate provided in the Credit Agreement after the maturity of
the Loans and interest accruing at the then applicable rate provided in the
Credit Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter incurred, which may
arise under, out of, or in connection with, the Credit Agreement, the Guarantee,
the Notes, the Letters of Credit, the Applications, the other Loan Documents or
any other document made, delivered or given in connection therewith, whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to Mortgagee or to the Lenders that are required to be
paid by any Borrower or the Guarantors pursuant to the terms of the Credit
Agreement, the Guarantee, this Mortgage or any other Loan Document);

 

(b) the payment of all other obligations and liabilities of Mortgagor, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of or in connection
with the Credit Agreement, the Guarantee, this Mortgage, any other document or
guaranty securing payment of the Obligations (the “Security Documents”) and any
amendments, supplements, extensions, renewals, restatements, replacements or
modifications of any of the foregoing (the Credit Agreement, the Guarantee, the
Notes, the Letters of Credit, this Mortgage and the other Security Documents and
all other documents and instruments from time to time evidencing, securing or
guaranteeing the payment and performance of the Obligations, as any of the same
may be amended, supplemented, extended, renewed, restated, replaced or modified
from time to time, are collectively referred to as the “Loan Documents”), in
each case whether on account of principal, interest, reimbursement obligations,
fees, indemnities, costs, expenses or otherwise (including, without limitation,
all fees and disbursements of counsel to the Mortgagee or to the Lenders that
are required to be paid by such Guarantor pursuant to the Guarantee or any other
Loan Document); and

 

(c) the performance and observance of each obligation, term, covenant and
condition to be performed or observed by Mortgagor under, in connection with or
pursuant to the provisions of the Credit Agreement, the Notes, the Letters of
Credit, the Guarantee, the Hedge Agreements, this Deed of Trust and any of the
other Security Documents or any of the other Loan Documents to which Mortgagee
is a party;

 

MORTGAGOR HEREBY GRANTS TO MORTGAGEE A LIEN UPON AND A SECURITY INTEREST IN, AND
HEREBY MORTGAGES, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE:

 

(A) the Land;

 

3



--------------------------------------------------------------------------------

(B) the leasehold estate created under and by virtue of the Mortgaged Lease, any
interest in any fee, greater or lesser title to the Leased Land and Improvements
located thereon that Mortgagor may own or hereafter acquire (whether acquired
pursuant to a right or option contained in the Mortgaged Lease or otherwise) and
all credits, deposits, options, privileges and rights of Mortgagor under the
Mortgaged Lease (including all rights of use, occupancy and enjoyment) and under
any amendments, supplements, extensions, renewals, restatements, replacements
and modifications thereof (including, without limitation, (i) the right to give
consents, (ii) the right to receive moneys payable to Mortgagor, (iii) the
right, if any, to renew or extend the Mortgaged Lease for a succeeding term or
terms, (iv) the right, if any, to purchase the Leased Land and Improvements
located thereon, and (v) the right to terminate or modify the Mortgaged Lease);
all of Mortgagor’s claims and rights to the payment of damages arising under the
Bankruptcy Code (as defined below) from any rejection of the Mortgaged Lease by
the lessor thereunder or any other party;

 

(C) all right, title and interest Mortgagor now has or may hereafter acquire in
and to the Improvements or any part thereof (whether owned in fee by Mortgagor
or held pursuant to the Mortgaged Lease or otherwise) and all the estate, right,
title, claim or demand whatsoever of Mortgagor, in possession or expectancy, in
and to the Real Estate or any part thereof;

 

(D) all right, title and interest of Mortgagor in, to and under all easements,
rights of way, gores of land, streets, ways, alleys, passages, sewer rights,
waters, water courses, water and riparian rights, development rights, air
rights, mineral rights, oil and gas rights and all estates, rights, titles,
interests, privileges, licenses, tenements, hereditaments and appurtenances
belonging, relating or appertaining to the Real Estate, and any reversions,
remainders, rents, issues, profits and revenue thereof and all land lying in the
bed of any street, road or avenue, in front of or adjoining the Real Estate to
the center line thereof;

 

(E) all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings and fittings, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments, components, parts and accessories) currently owned or subsequently
acquired by Mortgagor and now or subsequently attached to, or contained in or
used or usable in any way in connection with any operation or letting of the
Real Estate, including but without limiting the generality of the foregoing, all
screens, awnings, shades, blinds, curtains, draperies, artwork, carpets, rugs,
storm doors and windows, furniture and furnishings, heating, electrical, and
mechanical equipment, lighting, switchboards, plumbing, ventilating, air
conditioning and air-cooling apparatus, refrigerating, and incinerating
equipment, escalators, elevators, loading and unloading equipment and systems,
stoves, ranges, laundry equipment, cleaning systems (including window cleaning
apparatus), telephones, communication systems (including satellite dishes and
antennae), televisions, computers, sprinkler systems and other fire prevention
and extinguishing apparatus and materials, security systems, motors, engines,
machinery, pipes, pumps, tanks, conduits, appliances, fittings and fixtures of
every kind and description (all of the foregoing in this paragraph (E) being
referred to as the “Equipment”);

 

4



--------------------------------------------------------------------------------

(F) all right, title and interest of Mortgagor in and to all substitutes and
replacements of, and all additions and improvements to, the Real Estate and the
Equipment, subsequently acquired by or released to Mortgagor or constructed,
assembled or placed by Mortgagor on the Real Estate, immediately upon such
acquisition, release, construction, assembling or placement, including, without
limitation, any and all building materials whether stored at the Real Estate or
offsite, and, in each such case, without any further mortgage, conveyance,
assignment or other act by Mortgagor;

 

(G) all right, title and interest of Mortgagor in, to and under all leases,
subleases, underlettings, concession agreements, management agreements, licenses
and other agreements relating to the use or occupancy of the Real Estate or the
Equipment or any part thereof, now existing or subsequently entered into by
Mortgagor and whether written or oral and all guarantees of any of the foregoing
(collectively, as any of the foregoing may be amended, restated, extended,
renewed or modified from time to time, the “Leases”), and all rights of
Mortgagor in respect of cash and securities deposited thereunder and the right
to receive and collect the revenues, income, rents, issues and profits thereof,
together with all other rents, royalties, issues, profits, revenue, income and
other benefits arising from the use and enjoyment of the Mortgaged Property (as
defined below) (collectively, the “Rents”);

 

(H) all right title and interest of Mortgagor in and to all trade names, trade
marks, logos, copyrights, good will and books and records relating to or used in
connection with the operation of the Real Estate or the Equipment or any part
thereof; all general intangibles related to the operation of the Improvements
now existing or hereafter arising;

 

(I) all of Mortgagor’s interest in, to and under insurance policies now or
subsequently obtained by Mortgagor relating to the Real Estate or Equipment and
Mortgagor’s interest in and to all proceeds of any such insurance policies
(including title insurance policies) including the right to collect and receive
such proceeds, subject to the provisions relating to insurance generally set
forth below; and all awards and other compensation, including the interest
payable thereon and the right to collect and receive the same, made to the
present or any subsequent owner of the Real Estate or Equipment for the taking
by eminent domain, condemnation or otherwise, of all or any part of the Real
Estate or any easement or other right therein;

 

(J) all right, title and interest of Mortgagor in and to (i) all contracts from
time to time executed by Mortgagor or any manager or agent on its behalf
relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements or options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof and (iii) all
drawings, plans, specifications and similar or related items relating to the
Real Estate;

 

5



--------------------------------------------------------------------------------

(K) any and all monies now or subsequently on deposit for the payment of real
estate taxes or special assessments against the Real Estate or for the payment
of premiums on insurance policies covering the foregoing property or otherwise
on deposit with or held by Mortgagee as provided in this Mortgage; all capital,
operating, reserve or similar accounts held by or on behalf of Mortgagor and
related to the operation of the Mortgaged Property, whether now existing or
hereafter arising and all monies held in any of the foregoing accounts and any
certificates or instruments related to or evidencing such accounts; and

 

(L) all proceeds, both cash and noncash, of the foregoing;

 

(All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (A)
through (E) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (A) through (L) are collectively referred to as the
“Mortgaged Property”).

 

TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Obligations are fully paid and performed.

 

Terms and Conditions

 

Mortgagor further represents, warrants, covenants and agrees with Mortgagee as
follows:

 

1. Warranty of Title. Mortgagor warrants that it has good record title in fee
simple to, or a valid leasehold interest in, the Real Estate, and good title to,
or a valid leasehold interest in, the rest of the Mortgaged Property, subject
only to the matters that are set forth in Schedule B of the title insurance
policy or policies being issued to Mortgagee to insure the lien of this Mortgage
and any other lien or encumbrance as permitted by Section 10.5 of the Credit
Agreement (the “Permitted Exceptions”). Mortgagor shall warrant, defend and
preserve such title and the lien of this Mortgage against all claims of all
persons and entities (not including the holders of the Permitted Exceptions).
Mortgagor represents and warrants that (a) it has the right to mortgage the
Mortgaged Property; (b) the Mortgaged Lease is in full force and effect and
Mortgagor is the holder of the lessee’s or tenant’s interest thereunder; (c) the
Mortgaged Lease has not been amended, supplemented or otherwise modified, except
as may be specifically described in Schedule B attached to this Mortgage; (d)
Mortgagor has paid all rents and other charges to the extent due and payable
under the Mortgaged Lease (except to the extent Mortgagor is contesting in good
faith by appropriate proceedings any such rents and other charges in accordance
with and to the extent permitted by the terms of the relevant Mortgaged Lease),
is not in default under the Mortgaged Lease in any material respect, has
received no notice of default from the lessor thereunder and knows of no
material default by the lessor thereunder; and (e) the granting of this Mortgage
does not violate the terms of the Mortgage Lease nor is any consent of the
lessor under the Mortgaged Lease required to be obtained in connection with the
granting of this Mortgage unless such consent has been obtained.

 

6



--------------------------------------------------------------------------------

2. Payment of Obligations. Mortgagor shall pay and perform the Obligations at
the times and places and in the manner specified in the Guarantee and the other
Loan Documents.

 

3. Requirements.

 

(a) Mortgagor shall promptly comply, in all material respects, with, or cause to
be complied with, and conform to all present and future laws, statutes, codes,
ordinances, orders, judgments, decrees, rules, regulations and requirements, and
irrespective of the nature of the work to be done, of each of the United States
of America, any State and any municipality, local government or other political
subdivision thereof and any agency, department, bureau, board, commission or
other instrumentality of any of them, now existing or subsequently created
(collectively, “Governmental Authority”) which has jurisdiction over the
Mortgaged Property and all covenants, restrictions and conditions now or later
of record which may be applicable to any of the Mortgaged Property, or to the
use, manner of use, occupancy, possession, operation, maintenance, alteration,
repair or reconstruction of any of the Mortgaged Property, except to the extent
that failure to comply therewith could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect. All present and future laws,
statutes, codes, ordinances, orders, judgments, decrees, rules, regulations and
requirements of every Governmental Authority applicable to Mortgagor or to any
of the Mortgaged Property and all covenants, restrictions, and conditions which
now or later may be applicable to any of the Mortgaged Property are collectively
referred to as the “Legal Requirements”.

 

(b) From and after the date of this Mortgage, Mortgagor shall not by act or
omission permit any building or other improvement on any premises not subject to
the lien of this Mortgage to rely on the Premises or any part thereof or any
interest therein to fulfill any Legal Requirement, and Mortgagor hereby assigns
to Mortgagee any and all rights to give consent for all or any portion of the
Premises or any interest therein to be so used. Mortgagor shall not by act or
omission impair the integrity of any of the Real Estate as a single zoning lot
separate and apart from all other premises. Mortgagor represents that each
parcel of the Real Estate constitutes a legally subdivided lot, in compliance
with all subdivision laws and similar Legal Requirements. Any act or omission by
Mortgagor which would result in a violation of any of the provisions of this
subsection shall be void.

 

4. Payment of Taxes and Other Impositions. (a) Promptly when due, Mortgagor
shall pay and discharge all taxes of every kind and nature (including, without
limitation, all real and personal property, income, franchise, withholding,
transfer, gains, profits and gross receipts taxes), all charges for any easement
or agreement maintained for the benefit of any of the Mortgaged Property, all
general and special assessments, levies, permits, inspection and license fees,
all water and sewer rents and charges and all other public charges even if
unforeseen or extraordinary, imposed upon or assessed against or which may
become a lien on any of the Mortgaged Property, or arising in respect of the
occupancy, use or possession thereof, together with any penalties or interest on
any of the foregoing (all of the foregoing are collectively referred to as the
“Impositions”). Upon request by Mortgagee, Mortgagor shall deliver to Mortgagee
(i) original or copies of receipted bills and cancelled checks evidencing
payment of such Imposition if it is a real estate tax or other public charge and
(ii) evidence acceptable to Mortgagee showing the payment of any other such
Imposition. If by law any

 

7



--------------------------------------------------------------------------------

Imposition, at Mortgagor’s option, may be paid in installments (whether or not
interest shall accrue on the unpaid balance of such Imposition), Mortgagor may
elect to pay such Imposition in such installments and shall be responsible for
the payment of such installments with interest, if any.

 

(b) Nothing herein shall affect any right or remedy of Mortgagee under this
Mortgage or otherwise, without notice or demand to Mortgagor, to pay any
Imposition after the date such Imposition shall have become due, and to add to
the Obligations guaranteed by Mortgagor and secured by this Mortgage the amount
so paid, together with interest from the time of payment at the Default Rate.
Any sums paid by Mortgagee in discharge of any Impositions shall be (i) a lien
on the Premises secured hereby prior to any right or title to, interest in, or
claim upon the Premises subordinate to the lien of this Mortgage, and (ii)
payable on demand by Mortgagor to Mortgagee together with interest at the
Default Rate as set forth above.

 

(c) Mortgagor shall have the right before any delinquency occurs to contest or
object in good faith to the amount or validity of any Imposition by appropriate
legal proceedings, but such right shall not be deemed or construed in any way as
relieving, modifying, or extending Mortgagor’s covenant to pay any such
Imposition at the time and in the manner provided in this Section unless (i)
Mortgagor has given prior written notice to Mortgagee of Mortgagor’s intent so
to contest or object to an Imposition, (ii) Mortgagor shall demonstrate to
Mortgagee’s satisfaction that the legal proceedings shall operate conclusively
to prevent the sale of the Mortgaged Property, or any part thereof, to satisfy
such Imposition prior to final determination of such proceedings and (iii)
Mortgagor shall furnish a good and sufficient bond or surety as requested by and
reasonably satisfactory to Mortgagee in the amount of the Impositions which are
being contested plus any interest and penalty which may be imposed thereon and
which could become a lien against the Real Estate or any part of the Mortgaged
Property.

 

5. Insurance. (a) Mortgagor shall maintain or cause to be maintained on all of
the Premises:

 

(i) property insurance against loss or damage by fire, lightning, windstorm,
tornado, water damage, flood, earthquake and by such other further risks and
hazards as now are or subsequently may be covered by an “all risk” policy or a
fire policy covering “special” causes of loss. The policy shall include building
ordinance law endorsements and the policy limits shall be automatically
reinstated after each loss, except for flood or earth movement or any coverage
which has an annual aggregate limit of liability.

 

(ii) comprehensive general liability insurance under a policy including the
“broad form CGL endorsement” (or which incorporates the language of such
endorsement), covering all claims for personal injury, bodily injury or death,
subject to standard exclusions of such policy, or property damage occurring on,
in or about the Premises in an amount not less than $10,000,000 combined single
limit with respect to injury and property damage relating to any one occurrence
plus such excess limits as Mortgagee shall request from time to time;

 

8



--------------------------------------------------------------------------------

(iii) when and to the extent required by Mortgagee, insurance against loss or
damage by any other risk commonly insured against by persons occupying or using
like properties in the locality or localities in which the Real Estate is
situated;

 

(iv) insurance against rent loss, extra expense or business interruption (and/or
soft costs, in the case of new construction), if applicable, in amounts
satisfactory to Mortgagee, but not less than one year’s gross rent or gross
income;

 

(v) boiler and machinery property insurance covering pressure vessels, air
tanks, boilers, machinery, pressure piping, heating, air conditioning and
elevator equipment and escalator equipment, provided the Improvements contain
equipment of such nature, and insurance against rent, extra expense, business
interruption and soft costs, if applicable, arising from any such breakdown, in
such amounts as are reasonably satisfactory to Mortgagee but not less than the
lesser of $1,000,000 or 10% of the value of the Improvements;

 

(vi) if any portion of the Premises are located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, flood insurance in an amount satisfactory to Mortgagee, but
in no event less than the maximum limit of coverage available under the National
Flood Insurance Act of 1968, as amended; and

 

(vii) such other insurance in such amounts as Mortgagee may reasonably request
from time to time.

 

(b) Each insurance policy (other than flood insurance written under the National
Flood Insurance Act of 1968, as amended, in which case to the extent available)
shall (i) provide that it shall not be cancelled, non-renewed or materially
amended without 30-days’ prior written notice to Mortgagee, except, in the event
of cancellation for nonpayment of premium, then without 15-days’ prior written
notice to Mortgagor, and (ii) with respect to all property insurance, provide
for deductibles not to exceed $100,000, contain a “Replacement Cost Endorsement”
without any deduction made for depreciation and with no co-insurance penalty (or
attaching an agreed amount endorsement satisfactory to Mortgagee), with loss
payable solely to Mortgagee (modified, if necessary, to provide that proceeds in
the amount of replacement cost may be retained by Mortgagee without the
obligation to rebuild) as its interest may appear, without contribution, under a
“standard” or “New York” mortgagee clause acceptable to Mortgagee and be written
by insurance companies having an A.M. Best Company, Inc. rating of A or higher
and a financial size category of not less than XII, or otherwise as approved by
Mortgagee. Liability insurance policies shall name Mortgagee as an additional
insured and contain a waiver of subrogation against Mortgagee; all such policies
shall indemnify and hold Mortgagee harmless from all liability claims occurring
on, in or about the Premises and the adjoining streets, sidewalks and
passageways. The amounts of each insurance policy and the form of each such
policy shall at all times be reasonably satisfactory to Mortgagee. Each policy
shall expressly provide that any proceeds which are payable to Mortgagee shall
be paid by check payable to the order of Mortgagee only and requiring the
endorsement of Mortgagee only. If any required insurance shall expire, be
withdrawn, become void by breach of any condition thereof by Mortgagor or by any
lessee of any part of the Mortgaged Property or become void or unsafe

 

9



--------------------------------------------------------------------------------

by reason of the failure or impairment of the capital of any insurer, or if for
any other reason whatsoever such insurance shall, in Mortgagee’s reasonable
discretion, become unsatisfactory to Mortgagee, Mortgagor shall immediately
obtain new or additional insurance satisfactory to Mortgagee. Mortgagor shall
not take out any separate or additional insurance which is contributing in the
event of loss unless it is properly endorsed and otherwise satisfactory to
Mortgagee in all respects.

 

(c) Mortgagor shall deliver to Mortgagee an original of each insurance policy
required to be maintained, or a certificate of such insurance acceptable to
Mortgagee, together with a copy of the declaration page for each such policy.
Mortgagor shall (i) pay as they become due all premiums for such insurance, (ii)
not later than 15 days prior to the expiration of each policy to be furnished
pursuant to the provisions of this Section, deliver a renewed policy or
policies, or duplicate original or originals thereof, marked “premium paid,” or
accompanied by such other evidence of payment satisfactory to Mortgagee with
standard non-contributory mortgage clauses in favor of and acceptable to
Mortgagee. Upon request of Mortgagee, Mortgagor shall use best efforts to cause
its insurance underwriter or broker to certify to Mortgagee in writing that all
the requirements of this Mortgage governing insurance have been satisfied.

 

(d) If Mortgagor is in default of its obligations to insure or deliver any such
prepaid policy or policies, then Mortgagee, at its option and without notice,
may effect such insurance from year to year, and pay the premium or premiums
therefor, and Mortgagor shall pay to Mortgagee on demand such premium or
premiums so paid by Mortgagee with interest from the time of payment at the
Default Rate and the same shall be added to the Obligations guaranteed by
Mortgagor and secured by this Mortgage and shall be collectible in the same
manner as the Obligations guaranteed by Mortgagor and secured by this Mortgage.

 

(e) Mortgagor shall increase the amount of property insurance required to equal
100% replacement cost pursuant to the provisions of this Section at the time of
each renewal of each policy (but not later than 12 months from the date of this
Mortgage and each successive 12 month period to occur thereafter) by using the
F.W. Dodge Building Index to determine whether there shall have been an increase
in the replacement value since the most recent adjustment and, if there shall
have been such an increase, the amount of insurance required shall be adjusted
accordingly.

 

(f) Mortgagor promptly shall comply with and conform to (i) all provisions of
each such insurance policy, and (ii) all requirements of the insurers applicable
to Mortgagor or to any of the Mortgaged Property or to the use, manner of use,
occupancy, possession, operation, maintenance, alteration or repair of any of
the Mortgaged Property. Mortgagor shall not use or permit the use of the
Mortgaged Property in any manner which would permit any insurer to cancel any
insurance policy or void coverage required to be maintained by this Mortgage.

 

(g) If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged by fire or any other casualty, whether insured or uninsured, or in the
event any claim is made against Mortgagor for any personal injury, bodily injury
or property damage incurred on or about the Premises, Mortgagor shall give
immediate notice thereof to Mortgagee. If the Mortgaged Property is damaged by
fire or other casualty and the cost to repair such damage is

 

10



--------------------------------------------------------------------------------

less than the lesser of (i) 5% of the replacement cost of the Improvements at
the affected Real Estate site and (ii) $100,000, then provided that no Event of
Default shall have occurred and be continuing, Mortgagor shall have the right to
adjust such loss, and the insurance proceeds relating to such loss may be paid
over to Mortgagor; provided that Mortgagor shall, promptly after any such
damage, repair all such damage regardless of whether any insurance proceeds have
been received or whether such proceeds, if received, are sufficient to pay for
the costs of repair. If the Mortgaged Property is damaged by fire or other
casualty, and the cost to repair such damage exceeds the above limit, or if an
Event of Default shall have occurred and be continuing, then Mortgagor
authorizes and empowers Mortgagee, at Mortgagee’s option and in Mortgagee’s sole
discretion, as attorney-in-fact for Mortgagor, to make proof of loss, to adjust
and compromise any claim under any insurance policy, to appear in and prosecute
any action arising from any policy, to collect and receive insurance proceeds
and to deduct therefrom Mortgagee’s expenses incurred in the collection process.
Each insurance company concerned is hereby authorized and directed to make
payment for such loss directly to Mortgagee. Mortgagee shall have the right to
require Mortgagor to repair or restore the Mortgaged Property, and Mortgagor
hereby designates Mortgagee as its attorney-in-fact for the purpose of making
any election required or permitted under any insurance policy relating to repair
or restoration. The insurance proceeds or any part thereof received by Mortgagee
may be applied by Mortgagee toward reimbursement of all costs and expenses of
Mortgagee in collecting such proceeds, and the balance, at Mortgagee’s option in
its sole and absolute discretion, to the principal (to the installments in
inverse order of maturity, if payable in installments) and interest due or to
become due under the Loans, to fulfill any other Obligation of Mortgagor, to the
restoration or repair of the property damaged, or released to Mortgagor. In the
event Mortgagee elects to release such proceeds to Mortgagor, Mortgagor shall be
obligated to use such proceeds to restore or repair the Mortgaged Property.
Application by Mortgagee of any insurance proceeds toward the last maturing
installments of principal and interest due or to become due under the Loans
shall not excuse Mortgagor from making any regularly scheduled payments due
thereunder, nor shall such application extend or reduce the amount of such
payments.

 

(h) In the event of foreclosure of this Mortgage or other transfer of title to
the Mortgaged Property in extinguishment of the Obligations, all right, title
and interest of Mortgagor in and to any insurance policies then in force shall
pass to the purchaser or grantee and Mortgagor hereby appoints Mortgagee its
attorney-in-fact, in Mortgagor’s name, to assign and transfer all such policies
and proceeds to such purchaser or grantee.

 

(i) Upon written notice to Mortgagor, Mortgagee after an Event of Default shall
be entitled to require Mortgagor to pay monthly in advance to Mortgagee the
equivalent of  1/12th of the estimated annual premiums due on such insurance.
Mortgagee may commingle such funds with its own funds and Mortgagor shall not be
entitled to interest thereon.

 

(j) Mortgagor may maintain insurance required under this Mortgage by means of
one or more blanket insurance policies maintained by Mortgagor; provided,
however, that (A) any such policy shall specify, or Mortgagor shall furnish to
Mortgagee a written statement from the insurer so specifying, the maximum amount
of the total insurance afforded by such blanket policy that is allocated to the
Premises and the other Mortgaged Property and any sublimits in such blanket
policy applicable to the Premises and the other Mortgaged Property, (B) each
such blanket policy shall include an endorsement providing that, in the event of
a loss

 

11



--------------------------------------------------------------------------------

resulting from an insured peril, insurance proceeds shall be allocated to the
Mortgaged Property in an amount equal to the coverages required to be maintained
by Mortgagor as provided above and (C) the protection afforded under any such
blanket policy shall be no less than that which would have been afforded under a
separate policy or policies relating only to the Mortgaged Property.

 

6. Restrictions on Liens and Encumbrances. Except for the lien of this Mortgage
and the Permitted Exceptions, Mortgagor shall not further mortgage, nor
otherwise encumber the Mortgaged Property nor create or suffer to exist any
lien, charge or encumbrance on the Mortgaged Property, or any part thereof,
whether superior or subordinate to the lien of this Mortgage and whether
recourse or non-recourse.

 

7. Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property.

 

8. Maintenance; No Alteration; Inspection; Utilities. (a) Mortgagor shall
maintain or cause to be maintained all the Improvements in good condition and
repair, reasonably wear and tear excepted, and shall not commit or suffer any
waste of the Improvements. Mortgagor shall repair, restore, replace or rebuild
promptly any part of the Premises which may be damaged or destroyed by any
casualty whatsoever, the failure of which could reasonably be expected to result
in a Material Adverse Effect. The Improvements shall not be demolished or
materially altered, nor any material additions built, without the prior written
consent of Mortgagee.

 

(b) Mortgagee and any persons authorized by Mortgagee shall have the right, with
prior notice during normal business hours, to enter and inspect the Premises and
the right to inspect all work done, labor performed and materials furnished in
and about the Improvements and the right to inspect and make copies of all
books, contracts and records of Mortgagor relating to the Mortgaged Property.

 

(c) Mortgagor shall pay or cause to be paid when due all utility charges which
are incurred for gas, electricity, water or sewer services furnished to the
Premises and all other assessments or charges of a similar nature, whether
public or private, affecting the Premises or any portion thereof, whether or not
such assessments or charges are liens thereon.

 

9. Condemnation/Eminent Domain. Immediately upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any portion thereof, Mortgagor will notify Mortgagee of the pendency of such
proceedings. Mortgagor authorizes Mortgagee, at Mortgagee’s option and in
Mortgagee’s sole discretion, as attorney-in-fact for Mortgagor, to commence,
appear in and prosecute, in Mortgagee’s or Mortgagor’s name, any action or
proceeding relating to any condemnation of the Mortgaged Property, or any
portion thereof, and to settle or compromise any claim in connection with such
condemnation. If Mortgagee elects not to participate in such condemnation
proceeding, then Mortgagor shall, at its expense, diligently prosecute any such
proceeding and shall consult with Mortgagee, its attorneys and experts and
cooperate with them in any defense of any such proceedings. All awards and
proceeds of condemnation shall be assigned to Mortgagee to be

 

12



--------------------------------------------------------------------------------

applied in the same manner as insurance proceeds, as provided above, and
Mortgagor agrees to execute any such assignments of all such awards as Mortgagee
may request.

 

10. Restoration. If Mortgagee elects to release funds to Mortgagor for
restoration of any of the Mortgaged Property, then such restoration shall be
performed only in accordance with the following conditions:

 

(i) prior to the commencement of any restoration, the plans and specifications
for such restoration, and the budgeted costs, shall be submitted to and approved
by Mortgagee;

 

(ii) prior to making any advance of restoration funds, Mortgagee shall be
satisfied that the remaining restoration funds are sufficient to complete the
restoration and to pay all related expenses, including interest on the
Obligations and real estate taxes on the Premises, during restoration;

 

(iii) at the time of any disbursement of the restoration funds, (A) no Default
(as defined below) shall then exist, (B) no mechanics’ or materialmen’s liens
shall have been filed and remain undischarged, except those discharged by the
disbursement of the requested restoration funds and (C) a satisfactory
bring-down or continuation of title insurance on the Premises shall be delivered
to Mortgagee;

 

(iv) disbursements shall be made from time to time in an amount not exceeding
the cost of the work completed since the last disbursement, upon receipt of
satisfactory evidence of the stage of completion and of performance of the work
in a good and workmanlike manner and in accordance with the contracts, plans and
specifications acceptable to Mortgagee;

 

(v) with respect to each advance of restoration funds, Mortgagee may retain 10%
of the amount of such advance as a holdback until the restoration is fully
completed;

 

(vi) the restoration funds shall bear no interest and may be commingled with
Mortgagee’s other funds;

 

(vii) Mortgagee may impose such other conditions as are customarily imposed by
construction lenders; and

 

(viii) any restoration funds remaining shall be retained by Mortgagee and may be
applied by Mortgagee, in its sole discretion, to the Obligations in the inverse
order of maturity.

 

11. Leases. (a) Mortgagor shall not (i) execute an assignment or pledge of any
Lease relating to all or any portion of the Mortgaged Property other than in
favor of Mortgagee, or (ii) except as expressly permitted under the Credit
Agreement, without the prior written consent of Mortgagee, execute or permit to
exist any Lease of any of the Mortgaged Property.

 

(b) As to any Lease consented to by Mortgagee, Mortgagor shall:

 

13



--------------------------------------------------------------------------------

(i) promptly perform all of the provisions of the Lease on the part of the
lessor thereunder to be performed;

 

(ii) promptly enforce all of the provisions of the Lease on the part of the
lessee thereunder to be performed;

 

(iii) appear in and defend any action or proceeding arising under or in any
manner connected with the Lease or the obligations of Mortgagor as lessor or of
the lessee thereunder;

 

(iv) exercise, within 5 days after a request by Mortgagee, any right to request
from the lessee a certificate with respect to the status thereof;

 

(v) simultaneously deliver to Mortgagee copies of any notices of default which
Mortgagor may at any time forward to or receive from the lessee;

 

(vi) promptly deliver to Mortgagee a fully executed counterpart of the Lease;
and

 

(vii) promptly deliver to Mortgagee, upon Mortgagee’s request, an assignment of
the Mortgagor’s interest under such Lease.

 

(c) Mortgagor shall deliver to Mortgagee, within 10 days after a request by
Mortgagee, a written statement, certified by Mortgagor as being true, correct
and complete, containing the names of all lessees and other occupants of the
Mortgaged Property, the terms of all Leases and the spaces occupied and rentals
payable thereunder, and a list of all Leases which are then in default,
including the nature and magnitude of the default; such statement shall be
accompanied by credit information with respect to the lessees and such other
information as Mortgagee may request.

 

(d) All Leases entered into by Mortgagor after the date hereof, if any, and all
rights of any lessees thereunder shall be subject and subordinate in all
respects to the lien and provisions of this Mortgage unless Mortgagee shall
otherwise elect in writing.

 

(e) As to any Lease now in existence or subsequently consented to by Mortgagee,
and except as expressly permitted under the Credit Agreement, Mortgagor shall
not accept a surrender or terminate, cancel, rescind, supplement, alter, revise,
modify or amend such Lease or permit any such action to be taken nor shall
Mortgagor accept the payment of rent more than thirty (30) days in advance of
its due date.

 

(f) If any act or omission of Mortgagor would give any lessee under any Lease
the right, immediately or after lapse of a period of time, to cancel or
terminate such Lease, or to abate or offset against the payment of rent or to
claim a partial or total eviction, such lessee shall not exercise such right
until it has given written notice of such act or omission to Mortgagee and until
a reasonable period for remedying such act or omission shall have elapsed
following the giving of such notice without a remedy being effected.

 

14



--------------------------------------------------------------------------------

(g) In the event of the enforcement by Mortgagee of any remedy under this
Mortgage, the lessee under each Lease shall, if requested by Mortgagee or any
other person succeeding to the interest of Mortgagee as a result of such
enforcement, attorn to Mortgagee or to such person and shall recognize Mortgagee
or such successor in interest as lessor under the Lease without change in the
provisions thereof; provided however, that Mortgagee or such successor in
interest shall not be: (i) bound by any payment of an installment of rent or
additional rent which may have been made more than 30 days before the due date
of such installment; (ii) bound by any amendment or modification to the Lease
made without the consent of Mortgagee or such successor in interest; (iii)
liable for any previous act or omission of Mortgagor (or its predecessors in
interest); (iv) responsible for any monies owing by Mortgagor to the credit of
such lessee or subject to any credits, offsets, claims, counterclaims, demands
or defenses which the lessee may have against Mortgagor (or its predecessors in
interest); (v) bound by any covenant to undertake or complete any construction
of the Premises or any portion thereof; or (vi) obligated to make any payment to
such lessee other than any security deposit actually delivered to Mortgagee or
such successor in interest. Each lessee or other occupant, upon request by
Mortgagee or such successor in interest, shall execute and deliver an instrument
or instruments confirming such attornment. In addition, Mortgagor agrees that
each Lease entered into after the date of this Mortgage shall include language
to the effect of subsections (d)-(g) of this Section; provided that the
provisions of such subsections shall be self-operative and any failure of any
Lease to include such language shall not impair the binding effect of such
provisions on any lessee under such Lease.

 

12. Further Assurances/Estoppel Certificates. To further assure Mortgagee’s
rights under this Mortgage, Mortgagor agrees upon demand of Mortgagee to do any
act or execute any additional documents (including, but not limited to, security
agreements on any personalty included or to be included in the Mortgaged
Property and a separate assignment of each Lease in recordable form) as may
reasonably be required by Mortgagee to confirm the lien of this Mortgage and all
other rights or benefits conferred on Mortgagee. Mortgagor, within 5 business
days after request, shall deliver, in form and substance satisfactory to
Mortgagee, a written statement, duly acknowledged, setting forth the amount of
the Obligations, and whether any offsets, claims, counterclaims or defenses
exist against the Obligations and certifying as to such other matters as
Mortgagee shall reasonably request.

 

13. Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, Mortgagee, without waiving or releasing
Mortgagor from any obligation or default under this Mortgage, may, at any time
(but shall be under no obligation to) pay or perform the same, and the amount or
cost thereof, with interest at the Default Rate, shall immediately be due from
Mortgagor to Mortgagee. To the extent that any such amounts or costs paid by
Mortgagee shall constitute payment of (i) Impositions; (ii) premiums on
insurance policies covering the Premises; (iii) expenses incurred in upholding
or enforcing the lien of this Mortgage, including, but not limited to the
expenses of any litigation to prosecute or defend the rights and lien created by
this Mortgage; (iv) costs of removal of or otherwise related to Materials of
Environmental Concern (as defined below) or asbestos; or (v) any amount, costs
or charge to which Mortgagee becomes subrogated, upon payment, whether under
recognized principles of law or equity, or under express statutory authority;
then, and in each such event, such amounts or costs, together with interest
thereon at the Default Rate, shall be added to the Obligations guaranteed by
Mortgagor and secured by this Mortgage and shall be

 

15



--------------------------------------------------------------------------------

a lien on the Mortgaged Property prior to any right, title to, interest in, or
claim upon the Mortgaged Property attaching subsequent to the lien of this
Mortgage. No payment or advance of money by Mortgagee under this Section shall
be deemed or construed to cure Mortgagor’s default or waive any right or remedy
of Mortgagee.

 

14. Mortgagor’s Existence, etc. Mortgagor shall do all things necessary to
preserve and keep in full force and effect its existence, material franchises,
rights and privileges under the laws of the state in which it was formed and its
right to own property and transact business in each state in which the Real
Estate is located. Mortgagor represents and warrants that Mortgagor is a duly
organized and validly existing corporation or general or limited partnership, as
the case may be, in good standing, and this Mortgage has been executed by a duly
authorized partner or officer thereof, as applicable. This Mortgage constitutes
the legal, valid and binding obligation of Mortgagor, enforceable against
Mortgagor in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally.

 

15. Materials of Environmental Concern. (a) Neither Mortgagor nor, to the best
knowledge of Mortgagor, any other person has ever caused or permitted any
Materials of Environmental Concern to be released or disposed into the
environment or on, under or at the Premises, or any part thereof, except in
compliance with the Legal Requirements of any Governmental Authority regarding
any Materials of Environmental Concern, and the Premises have never been used
(whether by Mortgagor or, to the best knowledge of Mortgagor, by any other
person, including any tenant) as a dump site for Materials of Environmental
Concern or storage (whether permanent or temporary) site for any Materials of
Environmental Concern in violation of any Legal Requirements of any Governmental
Authority regarding any Materials of Environmental Concern.

 

(b) Mortgagor represents that to the best of Mortgagor ‘s knowledge, (i) upon
due inquiry, no Materials of Environmental Concern are present in the
environment at the Premises as a result of any unpermitted disposal or release,
and (ii) neither the Premises nor any site within the vicinity of the Premises
is or has been adversely affected by any Materials of Environmental Concern or
is in violation of any applicable Legal Requirement of any Governmental
Authority regulating, relating to, or imposing liability or standards of conduct
concerning Materials of Environmental Concern.

 

(c) Mortgagor shall comply with any and all applicable Legal Requirements
governing the discharge and removal of Materials of Environmental Concern, shall
pay immediately when due the costs of removal of any Materials of Environmental
Concern, and shall keep the Premises free of any lien imposed pursuant to such
Legal Requirements. In the event Mortgagor fails to do so, after notice to
Mortgagor and the expiration of the earlier of (i) applicable cure periods
hereunder, or (ii) the cure period permitted under the applicable Legal
Requirement, Mortgagee may declare such failure an Event of Default or cause the
Premises to be freed from the Materials of Environmental Concern and the cost of
the removal with interest at the Default Rate shall immediately be due from
Mortgagor to Mortgagee and the same shall be added to the Obligations guaranteed
by Mortgagor and be secured by this Mortgage. Mortgagor further agrees not to
release or dispose of any Materials of Environmental Concern at the

 

16



--------------------------------------------------------------------------------

Premises, except for the discharge or removal of Materials of Environmental
Concern in compliance with all Legal Requirements, without the express approval
of Mortgagee, which approval shall not be unreasonably withheld, and any such
release or disposal shall comply with all applicable Legal Requirements and any
conditions established by Mortgagee. In addition, in the event of any notice by
a Governmental Authority of a violation of any Legal Requirement concerning any
Materials of Environmental Concern at the Premises, upon prior written notice,
(i) Mortgagee shall have the right to conduct an environmental audit of the
Premises and Mortgagor shall cooperate in the conduct of such environmental
audit, and (ii) Mortgagor shall give Mortgagee and its agents and employees
access to the Premises to remove Materials of Environmental Concern, the
presence of which violate any applicable Legal Requirement. Except to the extent
that any loss, cost, damage or expense has been occasioned by the willful
misconduct or gross negligence of Mortgagee, Mortgagor agrees to defend,
indemnify and hold Mortgagee free and harmless from and against all loss, costs,
damage and expense (including attorneys’ fees and costs and consequential
damages) Mortgagee may sustain in connection with the Premises by reason of (i)
the imposition or recording of a lien by any Governmental Authority pursuant to
any Legal Requirement relating to hazardous or toxic wastes or substances or the
removal thereof (“Environmental Laws”); (ii) claims of any private parties
regarding violations of Environmental Laws; (iii) costs and expenses (including,
without limitation, attorneys’ fees and fees incidental to the securing of
repayment of such costs and expenses) incurred by Mortgagor or Mortgagee in
connection with the removal of any such lien or in connection with Mortgagor’s
or Mortgagee’s compliance with any Environmental Laws; and (iv) the assertion
against Mortgagee by any party of any claim in connection with Materials of
Environmental Concern, except to the extent that any loss, cost, damage or
expense has been occasioned by the willful misconduct or gross negligence of
Mortgagee.

 

(d) For the purposes of this Mortgage, “Materials of Environmental Concern”
means and includes any hazardous, nuclear, toxic or dangerous waste, substance
or material defined as such in (or for purposes of) the Comprehensive
Environmental Response, Compensation, and Liability Act, any so-called
“Superfund” or “Superlien” law, or any other Legal Requirement regulating,
relating to, or imposing liability or standards of conduct concerning, any
hazardous, nuclear, toxic or dangerous waste, substance or material, as now or
at any time in effect.

 

(e) The foregoing indemnification shall be a recourse obligation of Mortgagor
and shall survive repayment of the Loans, notwithstanding any limitations on
recourse which may be contained herein or in any Loan Documents or the delivery
of any satisfaction, release or release deed, discharge or deed of reconveyance,
or the assignment of this Mortgage by Mortgagee.

 

16. Asbestos. Mortgagor shall not install or permit to be installed in the
Premises friable asbestos or any substance containing asbestos and deemed
hazardous and not permitted for use by any Legal Requirement respecting such
material, or any other building material deemed to be harmful, hazardous or
injurious by relevant Legal Requirements.

 

17. Events of Default. The occurrence of any one or more of the following events
shall constitute an event of default (each an “Event of Default”):

 

17



--------------------------------------------------------------------------------

(a) an Event of Default shall occur under the Credit Agreement;

 

(b) a failure to make payment of any other sums required to be paid hereunder or
under the Loan Documents (including, without limitation, any Imposition) within
the period required by specific provision of this Mortgage or, if no such period
is so provided, by no later than three days after written notice; or

 

(c) a failure (i) to keep in force the insurance required by this Mortgage, or
(ii) to comply with and conform to all provisions and requirements of the
insurance policies and the insurers thereunder which would affect Mortgagor’s
ability to keep in force the insurance required by this Mortgage or to collect
any proceeds therefrom, or (iii) to comply with any other material provisions of
this Mortgage regarding insurance; or

 

(d) upon default, five business days after request, in furnishing a statement of
the outstanding amount secured by this Mortgage and whether any offset or
defense exists against the Obligations; or

 

(e) upon the actual waste, removal or demolition of, or material alteration to,
any part of the Premises (other than necessary replacements of worn or obsolete
Equipment), or construction of any new Improvements; or

 

(f) upon failure to comply promptly with any Legal Requirement or order or
notice of violation of law or ordinance issued by any Governmental Authority
having jurisdiction over the Premises, which failure could materially and
adversely affect the Mortgaged Property; or

 

(g) if any representation or warranty made by Mortgagor in this Mortgage, any
other Loan Document or any certificate, document or financial or other statement
furnished under or in connection with the Loan Documents shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(h) if the Mortgaged Property, or a substantial portion thereof, is damaged or
destroyed by an uninsured casualty and Mortgagor does not immediately provide
funds for the restoration of the damage caused by such casualty; or

 

(i) failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of Sections 6 or 7 of
this Mortgage; or

 

(j) any guaranty of payment or performance of any of the Obligations shall cease
for any reason to be in full force and effect or any Guarantor shall so assert
in writing or any default shall occur under any such guaranty or any
representation or warranty made by any Guarantor to or for the benefit of
Mortgagee shall prove to have been incorrect in any material respect on or as of
the date made or deemed made; or

 

(k) a failure of Mortgagor to duly perform and observe, or a violation or breach
of, any other terms, covenants, provisions or conditions of this Mortgage and
the

 

18



--------------------------------------------------------------------------------

continuation thereof for a 30-day period after notice shall have been given to
Mortgagor by Mortgagee specifying such default and requiring such default be
remedied; which period may be extended to the extent required (but not longer
than 180 days) if such default is not susceptible of cure within 30 days so long
as Mortgagor has commenced to cure such default within such 30-day period and is
thereafter diligently prosecuting such cure to completion and so long as such
delay is not likely to have a material adverse effect on either the Mortgaged
Property or Mortgagee’s rights under this Mortgage; provided, however, any such
default that can be cured by the payment of money shall be promptly cured after
notice by Mortgagee.

 

18. Remedies.

 

(a) Upon the occurrence and continuance of any Event of Default, in addition to
any other rights and remedies Mortgagee may have pursuant to the Loan Documents,
or as provided by law, and without limitation, if such event is an Event of
Default specified in clause (i) or (ii) of paragraph 12(f) of the Credit
Agreement with respect to the Company, automatically the Revolving Credit
Commitments and Swing Line Commitments shall immediately terminate and the Loans
(with accrued interest thereon) and all other amounts owing under the Credit
Agreement, this Mortgage and any other Loan Documents (including, without
limitation, all Reimbursement Obligations, regardless of whether or not such
Reimbursement Obligations are then due and payable) shall immediately become due
and payable, and if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Mortgagee may, or upon the request of the Required Lenders, the
Mortgagee shall, by notice to the Company declare the Revolving Credit
Commitments and Swing Line Commitments to be terminated forthwith, whereupon the
Revolving Credit Commitments and Swing Line Commitments shall immediately
terminate; and (ii) with the consent of the Required Lenders, the Mortgagee may,
or upon the request of the Required Lenders, the Mortgagee shall, by notice to
the Company, declare the Loans (with accrued interest thereon) and all other
amounts owing under the Credit Agreement, this Mortgage and any other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable. Except as provided above in this Section, presentment,
demand, protest, notice of acceleration, notice of intent to accelerate and all
other notices of any kind are hereby waived. In addition, upon the occurrence
and continuance of any Event of Default, Mortgagee, to the extent permitted by
applicable law, may immediately take such action, without notice or demand, as
it deems advisable to protect and enforce its rights against Mortgagor and in
and to the Mortgaged Property, including, but not limited to, the following
actions, each of which may be pursued concurrently or otherwise, at such time
and in such manner as Mortgagee may determine, in its sole discretion, without
impairing or otherwise affecting the other rights and remedies of Mortgagee:

 

(i) Mortgagee may, to the extent permitted by applicable law, (A) institute and
maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Note, (C) sell
all or part of the Mortgaged Property (Mortgagor expressly granting to Mortgagee
the power of sale), or (D) take such other action at law or in equity for the
enforcement of this Mortgage or any of the Loan Documents as the law may allow.
Mortgagee may proceed in any such

 

19



--------------------------------------------------------------------------------

action to final judgment and execution thereon for all sums due hereunder,
together with interest thereon at the Default Rate and all costs of suit,
including, without limitation, reasonable attorneys’ fees and disbursements.
Interest at the Default Rate shall be due on any judgment obtained by Mortgagee
from the date of judgment until actual payment is made of the full amount of the
judgment.

 

(ii) Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time)and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any Lease and (z)
generally to execute, do and perform any other act, deed, matter or thing
concerning the Mortgaged Property as Mortgagee shall deem appropriate as fully
as Mortgagor might do.

 

(b) The holder of this Mortgage, in any action to foreclose it, shall be
entitled to the appointment of a receiver. In case of a foreclosure sale, the
Real Estate may be sold, at Mortgagee’s election, in one parcel or in more than
one parcel and Mortgagee is specifically empowered, (without being required to
do so, and in its sole and absolute discretion) to cause successive sales of
portions of the Mortgaged Property to be held.

 

(c) In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, and notwithstanding to the contrary any
exculpatory or non-recourse language which may be contained herein, Mortgagee
shall be entitled to enjoin such breach and obtain specific performance of any
covenant, agreement, term or condition and Mortgagee shall have the right to
invoke any equitable right or remedy as though other remedies were not provided
for in this Mortgage.

 

(d) Upon the occurrence of an Event of Default, Mortgagor authorizes and
empowers any attorney of any court of record of the Commonwealth of Pennsylvania
to appear for and to confess judgment in ejectment against Mortgagor (and, at
the election of said attorney, against any person claiming under, by or through
Mortgagor) for the recovery by Mortgagee of possession of the entire Premises
or, at the election of said attorney, any portion or portions of the Premises.
The foregoing authority to confess judgment shall not be exhausted by any
exercise thereof but shall continue from time to time until Mortgagee is fully
and finally vested with possession of the entire Premises. Mortgagor expressly
agrees that any judgment entered pursuant to the foregoing authority shall be
final and releases to Mortgagee, and to any attorney appearing for Mortgagor or
Mortgagee, all errors in said proceedings and all liability therefor. Upon
confession of judgment in ejectment pursuant to the foregoing authority, a Writ
of Possession (or like writ appropriate under then applicable law) may issue
forthwith without any prior proceedings and may include the costs of Mortgagee.
Judgment may be entered pursuant

 

20



--------------------------------------------------------------------------------

to the foregoing authority on the basis of an affidavit made on Mortgagee’ s
behalf and setting forth the relevant facts, of which facts such affidavit shall
be conclusive evidence, and if a true copy of this Mortgage is filed in any
action for such judgment it shall not be necessary to file the original of this
Mortgage.

 

19. Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Obligations or other sums secured by this Mortgage
the net sales price after deducting therefrom the expenses of sale and the cost
of the action and any other sums which Mortgagee is authorized to deduct under
this Mortgage. In such event, this Mortgage, the Notes, if any, the Loan
Documents and any other documents evidencing expenditures secured hereby may be
presented to the person or persons conducting the sale in order that the amount
so used or applied may be credited upon the Obligations as having been paid.

 

20. Appointment of Receiver. To the extent permitted by applicable law, if an
Event of Default shall have occurred and be continuing, Mortgagee as a matter of
right and without notice to Mortgagor, unless otherwise required by applicable
law, and without regard to the adequacy or inadequacy of the Mortgaged Property
or any other collateral as security for the Obligations or the interest of
Mortgagor therein, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, and Mortgagor hereby irrevocably consents to such
appointment and waives notice of any application therefor (except as may be
required by law). Any such receiver or receivers shall have all the usual powers
and duties of receivers in like or similar cases and all the powers and duties
of Mortgagee in case of entry as provided in this Mortgage, including, without
limitation and to the extent permitted by law, the right to enter into leases of
all or any part of the Mortgaged Property, and shall continue as such and
exercise all such powers until the date of confirmation of sale of the Mortgaged
Property unless such receivership is sooner terminated.

 

21. Extension, Release, etc. (a) Without affecting the lien or charge of this
Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Obligations, Mortgagee may, from
time to time and without notice, agree to (i) release any person liable for the
Obligations, (ii) extend the maturity or alter any of the terms of the
Obligations or any guaranty thereof, (iii) grant other indulgences, (iv) release
or reconvey, or cause to be released or reconveyed at any time at Mortgagee’s
option any parcel, portion or all of the Mortgaged Property, (v) take or release
any other or additional security for any obligation herein mentioned, or (vi)
make compositions or other arrangements with debtors in relation thereto. If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.

 

(b) No recovery of any judgment by Mortgagee and no levy of an execution under
any judgment upon the Mortgaged Property or upon any other property of Mortgagor
shall

 

21



--------------------------------------------------------------------------------

affect the lien of this Mortgage or any liens, rights, powers or remedies of
Mortgagee hereunder, and such liens, rights, powers and remedies shall continue
unimpaired.

 

(c) If Mortgagee shall have the right to foreclose this Mortgage, Mortgagor
authorizes Mortgagee at its option to foreclose the lien of this Mortgage
subject to the rights of any tenants of the Mortgaged Property. The failure to
make any such tenants parties defendant to any such foreclosure proceeding and
to foreclose their rights will not be asserted by Mortgagor as a defense to any
proceeding instituted by Mortgagee to collect the Obligations or to foreclose
the lien of this Mortgage.

 

(d) Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.

 

22. Security Agreement under Uniform Commercial Code. (a) It is the intention of
the parties hereto that this Mortgage shall constitute a Security Agreement
within the meaning of the Uniform Commercial Code (the “Code”) of the State in
which the Mortgaged Property is located. If an Event of Default shall occur
under this Mortgage, then in addition to having any other right or remedy
available at law or in equity, Mortgagee shall have the option of either (i)
proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten days’ notice of sale of the
personal property shall be deemed reasonable notice and the reasonable expenses
of retaking, holding, preparing for sale, selling and the like incurred by
Mortgagee shall include, but not be limited to, attorneys’ fees and legal
expenses. At Mortgagee’s request, Mortgagor shall assemble the personal property
and make it available to Mortgagee at a place designated by Mortgagee which is
reasonably convenient to both parties.

 

(b) Mortgagor and Mortgagee agree, to the extent permitted by law, that: (i) all
of the goods described within the definition of the word “Equipment” are or are
to become fixtures on the Real Estate; (ii) this Mortgage upon recording or
registration in the real estate records of the proper office shall constitute a
financing statement filed as a “fixture filing” within the meaning of Sections
9-334 and 9-502 of the Code; (iii) Mortgagor is the record owner of the Real
Estate; and (iv) the addresses of Mortgagor and Mortgagee are as set forth on
the first page of this Mortgage.

 

(c) Mortgagor, upon request by Mortgagee from time to time, shall execute,
acknowledge and deliver to Mortgagee one or more separate security agreements,
in form reasonably satisfactory to Mortgagee, covering all or any part of the
Mortgaged Property and will further execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, any financing statement, affidavit,
continuation statement or certificate or other document as Mortgagee may request
in order to perfect, preserve, maintain, continue or extend

 

22



--------------------------------------------------------------------------------

the security interest under and the priority of this Mortgage and such security
instrument. Mortgagor further agrees to pay to Mortgagee on demand all
reasonable costs and expenses incurred by Mortgagee in connection with the
preparation, execution, recording, filing and re-filing of any such document and
all reasonable costs and expenses of any record searches for financing
statements Mortgagee shall reasonably require. If Mortgagor shall fail to
furnish any financing or continuation statement within 10 days after reasonable
request by Mortgagee, then pursuant to the provisions of the Code, Mortgagor
hereby authorizes Mortgagee, without the signature of Mortgagor, to execute and
file any such financing and continuation statements. The filing of any financing
or continuation statements in the records relating to personal property or
chattels shall not be construed as in any way impairing the right of Mortgagee
to proceed against any personal property encumbered by this Mortgage as real
property, as set forth above.

 

23. Assignment of Rents. Mortgagor hereby assigns to Mortgagee the Rents as
further security for the payment and performance of the Obligations, and
Mortgagor grants to Mortgagee the right to enter the Mortgaged Property for the
purpose of collecting the same and to let the Mortgaged Property or any part
thereof, and to apply the Rents on account of the Obligations. The foregoing
assignment and grant is present and absolute and shall continue in effect until
the Obligations are paid in full, but Mortgagee hereby waives the right to enter
the Mortgaged Property for the purpose of collecting the Rents and Mortgagor
shall be entitled to collect, receive, use and retain the Rents until the
occurrence and continuance of an Event of Default under this Mortgage; such
right of Mortgagor to collect, receive, use and retain the Rents may be revoked
by Mortgagee upon the occurrence of any Event of Default under this Mortgage by
giving not less than five days’ written notice of such revocation to Mortgagor;
in the event such notice is given, Mortgagor shall pay over to Mortgagee, or to
any receiver appointed to collect the Rents, any lease security deposits, and
shall pay monthly in advance to Mortgagee, or to any such receiver, the fair and
reasonable rental value as determined by Mortgagee for the use and occupancy of
the Mortgaged Property or of such part thereof as may be in the possession of
Mortgagor or any affiliate of Mortgagor, and upon default in any such payment
Mortgagor and any such affiliate will vacate and surrender the possession of the
Mortgaged Property to Mortgagee or to such receiver, and in default thereof may
be evicted by summary proceedings or otherwise. Mortgagor shall not accept
prepayments of installments of Rent to become due for a period of more than one
month in advance (except for security deposits and estimated payments of
percentage rent, if any).

 

24. Trust Funds. All lease security deposits of the Real Estate shall be treated
as trust funds not to be commingled with any other funds of Mortgagor. Within 10
days after request by Mortgagee, Mortgagor shall furnish Mortgagee satisfactory
evidence of compliance with this subsection, together with a statement of all
lease security deposits by lessees and copies of all Leases not previously
delivered to Mortgagee, which statement shall be certified by Mortgagor.

 

25. Additional Rights. The holder of any subordinate lien on the Mortgaged
Property shall have no right to terminate any Lease whether or not such Lease is
subordinate to this Mortgage nor shall any holder of any subordinate lien join
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders are subject to and
notified of this provision, and any action taken by any such lienholder contrary
to this provision

 

23



--------------------------------------------------------------------------------

shall be null and void. Upon the occurrence and continuance of any Event of
Default, Mortgagee may, in its sole discretion and without regard to the
adequacy of its security under this Mortgage, apply all or any part of any
amounts on deposit with Mortgagee under this Mortgage against all or any part of
the Obligations. Any such application shall not be construed to cure or waive
any Default or Event of Default or invalidate any act taken by Mortgagee on
account of such Default or Event of Default.

 

26. Notices. All notices, requests, demands and other communications hereunder
shall be given in accordance with the provisions of subsection 14.2 of the
Credit Agreement to Mortgagor and to Mortgagee as specified therein.

 

27. No Oral Modification. This Mortgage may not be amended, supplemented,
terminated orally or otherwise modified except in accordance with the provisions
of subsection 14.1 of the Credit Agreement. Any agreement made by Mortgagor and
Mortgagee after the date of this Mortgage relating to this Mortgage shall be
superior to the rights of the holder of any intervening or subordinate lien or
encumbrance.

 

28. Partial Invalidity. In the event any one or more of the provisions contained
in this Mortgage shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding to the contrary anything contained in this Mortgage or in any
provisions of the Obligations or Loan Documents, the obligations of Mortgagor
and of any other obligor under the Obligations or Loan Documents shall be
subject to the limitation that Mortgagee shall not charge, take or receive, nor
shall Mortgagor or any other obligor be obligated to pay to Mortgagee, any
amounts constituting interest in excess of the maximum rate permitted by law to
be charged by Mortgagee.

 

29. Mortgagor’s Waiver of Rights. To the fullest extent permitted by law,
Mortgagor waives the benefit of all laws now existing or that may subsequently
be enacted providing for (i) any appraisement before sale of any portion of the
Mortgaged Property, (ii) any extension of the time for the enforcement of the
collection of the Obligations or the creation or extension of a period of
redemption from any sale made in collecting such debt and (iii) exemption of the
Mortgaged Property from attachment, levy or sale under execution or exemption
from civil process. To the full extent Mortgagor may do so, Mortgagor agrees
that Mortgagor will not at any time insist upon, plead, claim or take the
benefit or advantage of any law now or hereafter in force providing for any
appraisement, valuation, stay, exemption, extension or redemption, or requiring
foreclosure of this Mortgage before exercising any other remedy granted
hereunder and Mortgagor, for Mortgagor and its successors and assigns, and for
any and all persons ever claiming any interest in the Mortgaged Property, to the
extent permitted by law, hereby waives and releases all rights of redemption,
valuation, appraisement, stay of execution, notice of election to mature or
declare due the whole of the secured indebtedness and marshalling in the event
of foreclosure of the liens hereby created. Mortgagor further waives, to the
extent permitted by applicable law, all errors and imperfections in any
proceedings instituted by Mortgagee under this Mortgage and all notices of any
Event of Default (except as may be provided for under the terms of this Mortgage
or any other Loan Documents) or of Mortgagee’s

 

24



--------------------------------------------------------------------------------

election to exercise or its actual exercise of any right, remedy or recourse
provided for under this Mortgage.

 

30. Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of the Obligations and to exercise all rights and powers under this
Mortgage or under any of the other Loan Documents or other agreement or any laws
now or hereafter in force, notwithstanding some or all of the Obligations may
now or hereafter be otherwise secured, whether by mortgage, security agreement,
pledge, lien, assignment or otherwise. Neither the acceptance of this Mortgage
nor its enforcement, shall prejudice or in any manner affect Mortgagee’s right
to realize upon or enforce any other security now or hereafter held by
Mortgagee, it being agreed that Mortgagee shall be entitled to enforce this
Mortgage and any other security now or hereafter held by Mortgagee in such order
and manner as Mortgagee may determine in its absolute discretion. No remedy
herein conferred upon or reserved to Mortgagee is intended to be exclusive of
any other remedy herein or by law provided or permitted, but each shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute. Every power or remedy
given by any of the Loan Documents to Mortgagee or to which it may otherwise be
entitled, may be exercised, concurrently or independently, from time to time and
as often as may be deemed expedient by Mortgagee. In no event shall Mortgagee,
in the exercise of the remedies provided in this Mortgage (including, without
limitation, in connection with the assignment of Rents to Mortgagee, or the
appointment of a receiver and the entry of such receiver on to all or any part
of the Mortgaged Property), be deemed a “mortgagee in possession,” and Mortgagee
shall not in any way be made liable for any act, either of commission or
omission, in connection with the exercise of such remedies.

 

31. Multiple Security. If (a) the Premises shall consist of one or more parcels,
whether or not contiguous and whether or not located in the same county, or (b)
in addition to this Mortgage, Mortgagee shall now or hereafter hold one or more
additional mortgages, liens, deeds of trust or other security (directly or
indirectly) for the Obligations upon other property in the State in which the
Premises are located (whether or not such property is owned by Mortgagor or by
others) or (c) both the circumstances described in clauses (a) and (b) shall be
true, then to the fullest extent permitted by law, Mortgagee may, at its
election, commence or consolidate in a single foreclosure action all foreclosure
proceedings against all such collateral securing the Obligations (including the
Mortgaged Property), which action may be brought or consolidated in the courts
of any county in which any of such collateral is located. Mortgagor acknowledges
that the right to maintain a consolidated foreclosure action is a specific
inducement to Mortgagee to extend the Obligations, and Mortgagor expressly and
irrevocably waives any objections to the commencement or consolidation of the
foreclosure proceedings in a single action and any objections to the laying of
venue or based on the grounds of forum non conveniens which it may now or
hereafter have. Mortgagor further agrees that if Mortgagee shall be prosecuting
one or more foreclosure or other proceedings against a portion of the Mortgaged
Property or against any collateral other than the Mortgaged Property, which
collateral directly or indirectly secures the Obligations, or if Mortgagee shall
have obtained a judgment of foreclosure and sale or similar judgment against
such collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Mortgagee may commence or continue foreclosure proceedings and exercise
its other remedies granted in this Mortgage against all or any part of the
Mortgaged

 

25



--------------------------------------------------------------------------------

Property and Mortgagor waives any objections to the commencement or continuation
of a foreclosure of this Mortgage or exercise of any other remedies hereunder
based on such other proceedings or judgments, and waives any right to seek to
dismiss, stay, remove, transfer or consolidate either any action under this
Mortgage or such other proceedings on such basis. Neither the commencement nor
continuation of proceedings to foreclose this Mortgage nor the exercise of any
other rights hereunder nor the recovery of any judgment by Mortgagee in any such
proceedings shall prejudice, limit or preclude Mortgagee’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the State in which the
Premises are located) which directly or indirectly secures the Obligations, and
Mortgagor expressly waives any objections to the commencement of, continuation
of, or entry of a judgment in such other proceedings or exercise of any remedies
in such proceedings based upon any action or judgment connected to this
Mortgage, and Mortgagor also waives any right to seek to dismiss, stay, remove,
transfer or consolidate either such other proceedings or any action under this
Mortgage on such basis. It is expressly understood and agreed that to the
fullest extent permitted by law, Mortgagee may, at its election, cause the sale
of all collateral which is the subject of a single foreclosure action at either
a single sale or at multiple sales conducted simultaneously and take such other
measures as are appropriate in order to effect the agreement of the parties to
dispose of and administer all collateral securing the Obligations (directly or
indirectly) in the most economical and least time-consuming manner.

 

32. Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee and its
successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if in its sole discretion it deems
such waiver advisable. All such covenants of Mortgagor shall run with the land
and bind Mortgagor, the successors and assigns of Mortgagor (and each of them)
and all subsequent owners, encumbrancers and tenants of the Mortgaged Property,
and shall inure to the benefit of Mortgagee, its successors and assigns. The
word “Mortgagor” shall be construed as if it read “Mortgagors” whenever the
sense of this Mortgage so requires and if there shall be more than one
Mortgagor, the obligations of the Mortgagors shall be joint and several.

 

33. No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the obligations secured by this Mortgage without,
as to the remainder of the security, in anywise impairing or affecting the lien
of this Mortgage or the priority of such lien over any subordinate lien.

 

34. Governing Law, etc. THIS MORTGAGE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF PENNSYLVANIA, EXCEPT THAT MORTGAGOR EXPRESSLY
ACKNOWLEDGES THAT BY THEIR TERMS THE

 

26



--------------------------------------------------------------------------------

CREDIT AGREEMENT AND THE LOAN DOCUMENTS SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF
LAW, AND FOR PURPOSES OF CONSISTENCY, MORTGAGOR AGREES THAT IN ANY IN PERSONAM
PROCEEDING RELATED TO THIS MORTGAGE THE RIGHTS OF THE PARTIES TO THIS MORTGAGE
SHALL ALSO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK GOVERNING CONTRACTS MADE AND TO BE PERFORMED IN THAT STATE, WITHOUT
REGARD TO PRINCIPLES OF CONFLICT OF LAW.

 

35. Waiver of Trial by Jury. Mortgagor and Mortgagee each hereby irrevocably and
unconditionally waive trial by jury in any action, claim, suit or proceeding
relating to this Mortgage and for any counterclaim brought therein. Mortgagor
hereby waives all rights to interpose any counterclaim in any suit brought by
Mortgagee hereunder and all rights to have any such suit consolidated with any
separate suit, action or proceeding.

 

36. Certain Definitions. Unless the context clearly indicates a contrary intent
or unless otherwise specifically provided herein, words used in this Mortgage
shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any subsequent holder of the Note,” the
word “Note” shall mean “the Note or any other evidence of indebtedness secured
by this Mortgage,” the word “person” shall include any individual, corporation,
partnership, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.

 

37. Loan Document. This Mortgage shall constitute a Loan Document for purposes
of the Credit Agreement.

 

38. Mortgaged Lease Provisions.

 

(a) Mortgagor shall pay or cause to be paid all rent and other charges required
under the Mortgaged Lease as and when the same are due and shall promptly and
faithfully perform or cause to be performed all other material terms,
obligations, covenants, conditions, agreements, indemnities, representations,
warranties or liabilities of the lessee under the Mortgaged Lease. Mortgagor
shall not (i) in any manner, cancel, terminate or surrender, or permit the
cancellation, termination or surrender, of the Mortgaged Lease, in whole or in
part except as may be expressly permitted under the Credit Agreement, (ii)
either orally or in writing, modify, amend or permit any modification or
amendment of any of the terms of the Mortgaged Lease in any respect which is
materially adverse to Mortgagor or Mortgagee without the prior written consent
of Mortgagee, which consent shall not be unreasonably withheld, or (iii) after
the date hereof, and except as required under the Mortgaged Lease, permit the
subordination of the Mortgaged Lease to any mortgage and any attempt to do any
of the foregoing shall be null and void and of no effect and shall constitute an
Event of Default hereunder.

 

27



--------------------------------------------------------------------------------

(b) Mortgagor shall do, or cause to be done, all things necessary to preserve
and keep unimpaired all rights of Mortgagor as lessee under the Mortgaged Lease,
and to prevent any default under the Mortgaged Lease, or any termination,
surrender, cancellation, forfeiture, subordination or impairment thereof.
Mortgagor does hereby authorize and irrevocably appoint and constitute Mortgagee
as its true and lawful attorney-in-fact, which appointment is coupled with an
interest, in its name, place and stead, (i) to do and take, but without any
obligation so to do, if Mortgagor fails to do so at least five (5) business days
prior to the expiration of any applicable cure period, any action which
Mortgagee deems necessary or desirable to cure any default, or to prevent any
imminent default, by Mortgagor under the Mortgaged Lease and (ii) to enter into
and upon the Premises or any part thereof to such extent and as often as
Mortgagee, in its sole discretion, deems necessary or desirable in order to take
any action permitted to be taken by Mortgagee pursuant to clause (i) (in each
case, with respect to all of the actions described in clauses (i) and (ii),
after ten (10) days” notice to Mortgagor, unless Mortgagor has itself taken the
action(s) in questions within such ten (10) day period), to the end that the
rights of Mortgagor in and to the leasehold estate created by the Mortgaged
Lease shall be kept unimpaired and free from default. All sums so expended by
Mortgagee, with interest thereon at the Default Rate from the date of each such
expenditure, shall be paid by Mortgagor to Mortgagee promptly upon demand by
Mortgagee. Mortgagor shall, within five (5) business days after written request
by Mortgagee, execute and deliver to Mortgagee, or to any person designated by
Mortgagee, such further instruments, agreements, powers, assignments,
conveyances or the like as may be necessary to complete or perfect the interest,
rights or powers of Mortgagee pursuant to this paragraph.

 

(c) Mortgagor shall use commercially reasonable efforts to enforce the material
obligations of the lessor under the Mortgaged Lease and shall promptly notify
Mortgagee in writing of any material default by either the lessor or Mortgagor
in the performance or observance of any of the terms, covenants and conditions
contained in the Mortgaged Lease. Mortgagor shall deliver to Mortgagee, within
ten (10) business days after receipt, a copy of any notice of default or
noncompliance, demand or complaint made by the lessor under the Mortgaged Lease.
If the lessor shall deliver to Mortgagee a copy of any notice of default given
to Mortgagor, such notice shall constitute full authority and protection to
Mortgagee for any actions taken or omitted to be taken in good faith by
Mortgagee on such notice.

 

(d) If any action or proceeding shall be instituted to evict Mortgagor or to
recover possession of the Mortgaged Property from Mortgagor or any part thereof
or interest therein or any action or proceeding otherwise affecting the
Mortgaged Lease or this Mortgage shall be instituted, then Mortgagor shall,
immediately after receipt deliver to Mortgagee a true and complete copy of each
petition, summons, complaint, notice of motion, order to show cause and all
other pleadings and papers, however designated, served in any such action or
proceeding.

 

(e) Mortgagor covenants and agrees that the fee title to the Leased Land and the
leasehold estate created under the Mortgaged Lease shall not merge but shall
always remain separate and distinct, notwithstanding the union of said estates
either in Mortgagor or a third party by purchase or otherwise; and in case
Mortgagor acquires the fee title or any other estate, title or interest in and
to the Leased Land, the lien of this Mortgage shall, without further

 

28



--------------------------------------------------------------------------------

conveyance, simultaneously with such acquisition, be spread to cover and attach
to such acquired estate and as so spread and attached shall be prior to the lien
of any mortgage placed on the acquired estate after the date of this Mortgage.

 

(f) No release or forbearance of any of Mortgagor’s obligations under the
Mortgaged Lease, pursuant to the Mortgaged Lease or otherwise, shall release
Mortgagor from any of its obligations under this Mortgage, including its
obligations to pay rent and to perform all of the terms, provisions, covenants,
conditions and agreements of the lessee under the Mortgaged Lease.

 

(g) Upon the occurrence and during the continuance of any Event of Default
hereunder, all rights of consent and approval, and all elections of Mortgagor as
lessee under the Mortgaged Lease, together with the right to terminate or to
modify the Mortgaged Lease, which have been assigned for collateral purposes to
Mortgagee, shall automatically vest exclusively in and be exercisable solely by
Mortgagee.

 

(h) Mortgagor will give Mortgagee prompt written notice of the commencement of
any arbitration or appraisal proceeding under and pursuant to the provisions of
the Mortgaged Lease involving amounts in excess of $100,000 on a present value
basis. Automatically upon the occurrence of an Event of Default and for so long
as it shall be continuing, Mortgagee shall have the sole authority to conduct
any such proceeding and Mortgagor hereby irrevocably appoints and constitutes
Mortgagee as its true and lawful attorney-in-fact, which appointment is coupled
with an interest, in its name, place and stead, to exercise, at the expense of
Mortgagor, all right, title and interest of Mortgagor in connection with such
proceeding, including the right to appoint arbitrators and to conduct
arbitration proceedings on behalf of Mortgagor, following and during the
continuance of an Event of Default. Nothing contained herein shall obligate
Mortgagee to participate in such proceeding.

 

(i) Except as may be expressly permitted under the Credit Agreement, Mortgagor
shall exercise any option or right to renew or extend the term of the Mortgaged
Lease not less than 30 days before the expiration of the exercise right.
Mortgagor shall give Mortgagee simultaneous written notice of any such exercise
together with a copy of the notice or other document given to the lessor and
shall promptly deliver to Mortgagee a copy of any acknowledgment by such lessor
of the exercise of such option or right. In the event that Mortgagor fails to
exercise any such option or right by the date 30 days prior to the date of
expiration of the exercise right or upon the occurrence of any Event of Default
hereunder, Mortgagee may act in its stead and Mortgagor hereby irrevocably
authorizes and appoints Mortgagee as its true and lawful attorney-in-fact, which
appointment is coupled with an interest, in its name, place and stead, to
execute and deliver, for and in the name of Mortgagor, all of the instruments
and agreements necessary under the Mortgaged Lease or otherwise to cause any
extension of the term thereof. Nothing contained herein shall affect or limit
any rights of Mortgagor or Mortgagee granted under the Mortgaged Lease.

 

(j) Mortgagor shall, within ten (10) days after written demand from Mortgagee,
deliver to Mortgagee proof of payment of all items that are required to be paid
by Mortgagor under the Mortgaged Lease, including, without limitation, rent,
taxes, operating expenses and other charges.

 

29



--------------------------------------------------------------------------------

(k) The lien of this Mortgage shall attach to all of Mortgagor’s rights and
remedies at any time arising under or pursuant to Section 365(h) of the
Bankruptcy Code, 11 U.S.C. § 365(h), as the same may hereafter be amended (the
“Bankruptcy Code”), including, without limitation, all of Mortgagor’s rights to
remain in possession of the Leased Land. Except as may be expressly permitted
under the Credit Agreement, Mortgagor shall not, without Mortgagee’s prior
written consent, elect to treat the Mortgaged Lease as terminated under Section
365(h)(1)(A)(i) of the Bankruptcy Code. Any such election made without
Mortgagee’s consent shall be void.

 

(i) Mortgagee shall have the right, if an Event of Default shall have occurred
and be continuing or if Mortgagor fails to do so at least five (5) business days
prior to the last day on which the Mortgagor has the right to do so, to proceed
in its own name or in the name of Mortgagor in respect of any claim, suit,
action or proceeding relating to the rejection of the Mortgaged Lease by the
lessor or any other party, including, without limitation, the right to file and
prosecute under the Bankruptcy Code, without joining or the joinder of
Mortgagor, any proofs of claim, complaints, motions, applications, notices and
other documents. Any amounts received by Mortgagee as damages arising out of the
rejection of the Mortgaged Lease as aforesaid shall be applied first to all
costs and expenses of Mortgagee (including, without limitation, attorneys” fees)
incurred in connection with the exercise of any of its rights or remedies under
this paragraph and thereafter in accordance with Section 6.4(f) of the Credit
Agreement. Mortgagor acknowledges that the assignment of all claims and rights
to the payment of damages from the rejection of the Mortgaged Lease made under
the granting clauses of this Mortgage constitutes a present irreversible and
unconditional assignment and Mortgagor shall, at the request of Mortgagee,
promptly make, execute, acknowl edge and deliver, in form and substance
satisfactory to Mortgagee, a UCC Financing Statement (Form UCC-1) and all such
additional instruments, agreements and other documents, as may at any time
hereafter be required by Mortgagee to carry out such assignment.

 

(ii) If pursuant to Section 365(h)(1)(B) of the Bankruptcy Code, Mortgagor shall
seek to offset against the rent reserved in the Mortgaged Lease the amount of
any damages caused by the nonperformance by the lessor or any other party of any
of their respective obligations under such Mortgaged Lease after the rejection
by the lessor or such other party of such Mortgaged Lease under the Bankruptcy
Code, then Mortgagor shall, if a Default or Event of Default shall have occurred
and be continuing, prior to effecting such offset, notify Mortgagee of its
intent to do so, setting forth the amount proposed to be so offset and the basis
therefor. In such event, Mortgagee shall have the right to object to all or any
part of such offset that, in the reasonable judgment of Mortgagee, would
constitute a breach of such Mortgaged Lease, and in the event of such objection,
Mortgagor shall not effect any offset of the amounts found objectionable by
Mortgagee. Neither Mortgagee’s failure to object as aforesaid nor any objection
relating to such offset shall constitute an approval of any such offset by
Mortgagee.

 

(iii) Mortgagor shall, after obtaining knowledge thereof, promptly notify
Mortgagee of any filing by or against the lessor or other party with an interest
in the Real Estate of a petition under the Bankruptcy Code. Mortgagor shall
promptly deliver to Mortgagee, following receipt, copies of any and all notices,
summonses, pleadings,

 

30



--------------------------------------------------------------------------------

applications and other documents received by Mortgagor in connection with any
such petition and any proceedings relating thereto.

 

(iv) If there shall be filed by or against Mortgagor a petition under the
Bankruptcy Code and Mortgagor, as lessee under the Mortgaged Lease, shall
determine to reject the Mortgaged Lease pursuant to Section 365(a) of the
Bankruptcy Code, then Mortgagor shall give Mortgagee not less than twenty (20)
days” prior notice of the date on which Mortgagor shall apply to the Bankruptcy
Court for authority to reject the Mortgaged Lease.

 

(l) Mortgagor shall request and use commercially reasonable efforts to furnish
to Mortgagee, from time to time upon receipt of reasonable notice from
Mortgagee, in form and substance reasonably satisfactory to Mortgagee, an
estoppel certificate from the lessor under the Mortgaged Lease with respect to
such Mortgaged Lease.

 

(m) If the Mortgaged Lease shall be terminated prior to the natural expiration
of its term, and if, pursuant to any provision of the Mortgaged Lease or
otherwise, Mortgagee or its designee shall acquire from the lessor under such
Mortgaged Lease a new lease of the Real Estate or any part thereof, Mortgagor
shall have no right, title or interest in or to such new lease or the leasehold
estate created thereby, or renewal privileges therein contained.

 

(n) Notwithstanding anything to the contrary set forth herein, to the extent
that any covenant or other obligation of Mortgagor contained herein shall be
expressly imposed upon the lessor under a Mortgaged Lease pursuant to the
provisions thereof, Mortgagor shall not be deemed to be in default of such
obligation or covenant with respect to such portion of the Premises as is
covered by such Mortgaged Lease, provided that Mortgagor shall be using
commercially reasonable efforts to enforce such obligations of such lessor in
accordance with the terms of the Mortgaged Lease.

 

39. Industrial Plant Mortgage. This Mortgage is an industrial plant mortgage
within the broadest interpretation of the “industrial plant mortgage doctrine”
under the laws of the Commonwealth of Pennsylvania.

 

40. Future Advances. This Mortgage is executed and delivered to secure, among
other things, future advances and re-advances. It is understood and agreed that
this Mortgage secures present and future advances and re-advances made for the
benefit of Mortgagor and that the lien of such future advances and re-advances
shall relate back to the date of this Mortgage, and Mortgagor and Mortgagee
intend that this Mortgage be an Open-End Mortgage as described in 42 PA.C.S.A.
§8143 and as such be entitled to all benefits under 42 PA.C.S.A. §8143.

 

41. Receipt of Copy. Mortgagor acknowledges that it has received a true copy of
this Mortgage.

 

42. Non-Recourse as to EIDCO. This Mortgage does not constitute a general
obligation of EIDCO and recourse on this Mortgage, with respect to EIDCO only,
may only be had to the Real Estate given as security by EIDCO for this Mortgage
and neither EIDCO nor any officer or employee of EIDCO shall be personally
liable for the Obligations or for any portion of

 

31



--------------------------------------------------------------------------------

the Obligations secured hereunder or interest or any other charges in connection
therewith remaining unpaid after the liquidation of the Mortgaged Property. This
limitation shall not, however, be applicable to any person or entity who should
assume or guarantee payment of the Obligations.

 

43. Senior Mortgagee. Mortgagee shall not exercise any right in connection with
any casualty or condemnation or with respect to any insurance proceeds,
condemnation awards, damages or claims with respect thereto (1) at a time when
any corresponding right is being exercised by either The Pennsylvania Industrial
Development Authority or the Commonwealth of Pennsylvania, Department of
Commerce (each a “Senior Mortgagee”) pursuant to a mortgage loan document
identified on Schedule B of the title insurance policy or policies being issued
to Mortgagee to insure the lien of this Mortgage, unless Mortgagee’s exercise of
its right coterminously would not in any way impair any Senior Mortgagee’s
exercise of its rights or be inconsistent therewith, or (2) in any manner be
inconsistent with any Senior Mortgagee’s rights under its mortgage loan
documents.

 

44. Counterparts. This Mortgage may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

 

WARNING: BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

 

32



--------------------------------------------------------------------------------

This Mortgage has been duly executed by Mortgagor on the date first above
written.

 

ATTEST

     

EIDCO, INC.

[corporate seal]

           

By:

 

/s/

--------------------------------------------------------------------------------

     

By:

 

/s/

--------------------------------------------------------------------------------

Name: R. Larry Bossolt

     

Name: Monica Brower

Title:   Assistant Secretary

     

Title:   Vice-President

ATTEST

[corporate seal]

     

BUSH INDUSTRIES OF PENNSYLVANIA, INC.

By:

 

/s/

--------------------------------------------------------------------------------

     

By:

 

/s/

--------------------------------------------------------------------------------

Name: Lewis H. Aronson

     

Name: Neil Frederick

Title:   Secretary

     

Title:   Treasurer

 

33



--------------------------------------------------------------------------------

Certificate of Residence

 

I, the undersigned, do hereby certify that the precise residence of the
Mortgagee is 270 Park Avenue, New York, New York 10017.

 

JPMORGAN CHASE BANK

By:

 

 

--------------------------------------------------------------------------------

Name:

Title:

 

34



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF New York

  

)

         

)

  

ss.:

COUNTY OF Chautauqua

  

)

    

 

On this, the 25th day of April, 2003, before me, a Notary Public in and for the
State and County aforesaid, the undersigned officer, personally appeared Neil
Frederick, who acknowledged [her] [him]self to be the [Treasurer] of Bush
Industries of Pennsylvania, Inc., a Delaware corporation and that [s]he, as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation by
[her][him]self as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    LUCILLE G MARTS

--------------------------------------------------------------------------------

Notary Public

[Notarial Seal]

 

My Commission Expires:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF New York

  

)

         

)

  

ss.:

COUNTY OF Chautauqua

  

)

    

 

On this, the 25th day of April, 2003, before me, a Notary Public in and for the
State and County aforesaid, the undersigned officer, personally appeared Lewis
H. Aronson, who acknowledged [her] [him]self to be the [Secretary] of Bush
Industries of Pennsylvania, Inc., a Delaware_ corporation and that [s]he, as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained, by signing the name of the corporation by
[her][him]self as such officer.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

/s/    LUCILLE G MARTS

--------------------------------------------------------------------------------

Notary Public

[Notarial Seal]

 

My Commission Expires:



--------------------------------------------------------------------------------

Schedule A

 

Description of the Premises

 

[Attach Legal Description of all parcels]



--------------------------------------------------------------------------------

Schedule B

 

Description of the Mortgaged Lease

 

Lease-Purchase Agreement, dated as of June 27, 1996, between EIDCO, Inc., as
lessor, and Bush Industries of Pennsylvania, Inc., as lessee, as evidenced by a
Memorandum of Lease Purchase Agreement, dated as of June 27, 1996, which was
recorded in the Office of the Recorder of Deeds in Erie County on July 1, 1996
in Record Book 448, page 657, as further evidenced by a Memorandum of Lease
Purchase, dated as of February 18, 1997, which was recorded in the Office of the
Recorder of Deeds in Erie County on February 26, 1997 in Record Book 485, Page
462, as assigned by that certain Assignment of Lease-Purchase Agreement, dated
as of June 27th, 1996, among EIDCO, Inc., as assignor, Bush Industries of
Pennsylvania, Inc., as industrial occupant, and The Commonwealth of
Pennsylvania, acting by an through its Department of Commerce, which was
recorded in the Office of the Recorder of Deeds in Erie County on July 1, 1996
in Record Book 448, Page 663, as further assigned by that certain Assignment of
Lease-Purchase Agreement, dated as of July 1, 1996, between The Commonwealth of
Pennsylvania, acting by and through its Department of Commerce, as assignor, and
Pennsylvania Industrial Development Authority, as assignee, which was recorded
in the Office of the Recorder of Deeds in Erie County on July 31, 1997 in Record
Book 511, Page 1494, as further assigned by that certain Assignment of
Lease-Purchase Agreement, dated as of October 3, 1996, by an among EIDCO, Inc.,
as assignor, Bush Industries of Pennsylvania, Inc., as industrial occupant, and
The Pennsylvania Industrial Development Authority, which was recorded in the
Office of the Recorder of Deeds in Erie County on July 31, 1997 in Record Book
464, Page 1833, and as further assigned by that certain Assignment of
Lease-Purchase Agreement, dated as of February 18, 1997, by and among EIDCO,
Inc., as assignor, Bush Industries of Pennsylvania, Inc., as industrial
occupant, and The Pennsylvania Industrial Development, which was recorded in the
Office of the Recorder of Deeds in Erie County on February 26, 1997 in Record
Book 485, Page 467.



--------------------------------------------------------------------------------

THIRD OPEN-END FEE AND LEASEHOLD MORTGAGE, SECURITY AGREEMENT,

FIXTURE FILING AND ASSIGNMENT OF LEASES AND RENTS

 

from

 

EIDCO, INC. and BUSH INDUSTRIES OF PENNSYLVANIA, INC., Mortgagor

 

to

 

JPMORGAN CHASE BANK, as Administrative Agent, Mortgagee

 

DATED AS OF APRIL 25, 2003

 

After recording, please return to:

Simpson Thacher & Bartlett

425 Lexington Avenue

New York, New York 10017

 

ATTN: Krista McManus, Esq.